Citation Nr: 0214896	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg 
condition, claimed as lower extremity cramping and poor 
circulation, as secondary to service-connected bilateral 
ankle and/or bilateral knee disabilities.

(The issues of entitlement to initial evaluations in excess 
of 10 percent for left ankle sprain, right ankle 
tenosynovitis, right knee degenerative changes, and left knee 
degenerative changes will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1979, and from February 1983 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran, with the assistance of his accredited 
representative, appeared and testified before a Decision 
Review Officer at a hearing held in March 2001 at the RO in 
Waco.  A transcript of the hearing has been associated with 
the claims file.

At the Decision Review Officer's March 2001 hearing, the 
veteran argued that service connection for a bilateral leg 
condition was warranted as secondary to his service-connected 
bilateral ankle and/or bilateral knee disabilities.  The 
veteran testified that no basis existed for a direct service 
connection claim; there was no documentation of bilateral leg 
cramping in service because it essentially began with 
relative severity in 1992, a date after service.  The 
representative clarified at several times during the hearing 
that the claim was only one of secondary service connection.  
Transcript, pages 3, 7-8.  

The RO developed the pending claim accordingly and issued a 
supplemental statement of the case (SSOC) in January 2002 
denying the claim of entitlement to secondary service 
connection.

Regarding the increased evaluation claims listed on the title 
page, the Board is undertaking additional development, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.) 


FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claim.

2. The competent and probative evidence does not show that a 
bilateral leg condition is causally related to, or 
worsened by, the service-connected ankle and/or knee 
disabilities.


CONCLUSION OF LAW

A bilateral leg condition, claimed as lower extremity 
cramping and poor circulation, is not proximately due to, the 
result of, or aggravated by service-connected bilateral ankle 
and/or bilateral knee disabilities.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993); and Allen 
v. Brown, 7 Vet. App. 439 (1995). 

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

In October 1998, the veteran raised a claim of entitlement to 
service connection for a bilateral leg condition.  The RO 
sent a development letter in December 1998, which indicated 
what evidence the veteran needed to provide and what evidence 
VA would attempt to obtain.  In August 1999, the RO apprised 
him of what VA had done and what specific information was 
needed from him to continue development of the claim.  The 
transcript of the March 2001 hearing, a copy of which the 
veteran received, specifically informed him of what was 
necessary to substantiate a secondary service connection 
claim, and set forth what a claimant must show to prevail in 
such a claim and what VA intended to do regarding further 
development.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(transcribed hearing testimony met definition of written 
notice of disagreement). 

VA has accordingly met its duty to notify the veteran of the 
information necessary to substantiate the claim, as well as 
the duty to notify which evidence he would obtain and which 
VA would retrieve.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that section 5103(a), as amended by VCAA, 
and § 3.159(b), as recently amended, require VA to inform 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so).

The March 1999 rating decision, the July 2000 SOC, the 
January 2002 SSOC, and the RO's July 2002 notification letter 
certifying and transferring the appeal to the Board also 
served to notify the veteran of his procedural and appellate 
rights.  During the appeal process, he has exercised several 
of these rights.

For instance, the veteran has been afforded the opportunity 
to present information and arguments in favor of his claim, 
and he and his representative have in fact done so, to 
include the testimony and arguments provided at a personal 
hearing in March 2001, and the submission of evidence and 
arguments through at least August 2002.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers.  The service medical records are in the 
claims file.  The veteran never responded to the December 
1998 development letter as it pertained to the current claim, 
and his notice of disagreement, his substantive appeal to the 
Board, and his hearing testimony did not identify any 
pertinent and currently outstanding evidence.

In April 2001, VA conducted an examination of the lower 
extremities, which addressed the issue of secondary service 
connection.  In October 2001, VA conducted another 
examination, which again considered the issue of secondary 
service connection.  These examinations appear to adequately 
address the matter currently on appeal.  The Board therefore 
finds that further development in the form of another 
examination or medical opinion is unnecessary.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations have been completed in full.

Secondary Service Connection

In March 1999, the RO granted entitlement to service 
connection for left ankle sprain, right ankle tenosynovitis, 
right knee degenerative changes, and left knee degenerative 
changes.  Each service-connected disability was assigned a 10 
percent evaluation.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

As discussed above, the Board has found that the duty to 
assist has been met, in part due to the probative examination 
reports of record from VA dated in April and October 2001, 
which demonstrate that although there is a current bilateral 
leg disability, it is not related to the veteran's service-
connected bilateral ankle and/or bilateral knee disabilities.
The April 2001 examiner stated that there is indeed a 
separate lower extremity condition other than those which 
have already been service-connected.  The examiner described 
the pathology of the disorder as including muscle cramps in 
the feet and calves, bilaterally.  The examiner, however, 
also concluded that the disease process was not related to 
the ongoing, service-connected bilateral ankle and bilateral 
knee problems.  
The April 2001 examination report includes a thorough 
assessment of the current findings, the complete medical 
history of the veteran's lower extremity pathology, and a 
concluding opinion that the veteran has a "problem entirely 
separate from his joints, that it likely has 2 potential risk 
factors, 1) is myositis with muscle spasm and 2) is 
peripheral arterial spasticity secondary to tobacco 
addiction."

The October 2001 examination focused primarily on the 
service-connected bilateral ankle and bilateral knee 
disabilities and their respective levels of current 
disability.  Nevertheless, the examiner diagnosed:

"chronic muscle pain of both calves, mostly 
coming on at rest, not historically activity 
related, cause undetermined, possibly secondary 
to his obesity, or secondary to early peripheral 
vascular disease, although this is not apparent 
on the current examination, and in [sic] the 
pulses in his feet are satisfactory, perhaps due 
to vasospasm as a secondary expression of 
continued smoking, moderate disability, 
questionable progression."

In the addendum section immediately following the diagnostic 
impressions, the October 2001 examiner expressed the 
following:

"This man's problems with his ankles and with 
his knees are thought to be due to traumatic 
and/or degenerative arthritis in character.  The 
problem with the muscle cramping is thought to be 
a separate category, cause not determined, but 
the possibilities have previously been elicited.  
This is not thought to be related to the injuries 
that he incurred with his knees and ankles . . . 
."

In sum, both the April 2001 and the October 2001 examiners 
opined that the bilateral leg condition is not related to the 
service-connected ankle and knee disabilities and, moreover, 
was not likely of an orthopedic nature, to the extent that 
both examiners offered several possible explanations wholly 
unrelated to the structure and function of the ankles and 
knees.

The Board accords significant probative value to the opinions 
of the VA examiners in this case.  The examination reports 
reflect a thorough review by the examiners of both the 
veteran and the claims file prior to offering their well-
reasoned, uncontroverted opinions.

The balance of the competent evidence of record does not 
support the claim.  In fact, the VA examinations discussed 
above are the only mention in the evidentiary record of a 
bilateral leg condition.  The Board emphasizes that there is 
no other competent evidence of a diagnosis, treatment, nexus 
opinion, or other information relevant to the claim.   

The Board notes the veteran's statements that his leg 
cramping with poor circulation are related to his service-
connected ankle and knee disabilities cannot constitute 
competent medical evidence since he is a lay witness who 
cannot render medical opinions on causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral leg 
condition on a secondary basis.  See 38 C.F.R. § 3.102; see 
also Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral leg 
condition, claimed as lower extremity cramping and poor 
circulation, as secondary to service-connected bilateral 
ankle and/or bilateral knee disabilities is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

